IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-21130
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ALLAN ROBERT KUHLMAN,

                                              Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-225-1
                       --------------------

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Allan Robert Kuhlman appeals the sentence imposed following

his guilty-plea conviction for making a false statement to obtain

federal employee compensation, in violation of 18 U.S.C.

§ 1920.   He objects to the district court’s imposition of a two-

level increase for “more than minimal planning,” pursuant to

U.S.S.G. § 2F1.1(b)(2).

     Kuhlman’s argument that Government tricked him into

repeatedly making false statements for the purpose of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-21130
                                -2-

exaggerating his criminal activity is frivolous since he alone is

responsible for submitting forms containing false statements.

His argument that the two-level increase was error because his

offense did not involve more planning than is typical for

commission of the offense of making a false statement in its

simple form is without merit.   See § 2F1.1, comment. (n.1);

§ 1B1.1, comment. (n.1(f)).   As the district court found, in

addition to making numerous false statements, Kuhlman undertook

to conceal his employment and income by conducting business in

his son’s name and by diverting funds through his son.   The

district court therefore did not err in finding that his offense

involved “more than minimal planning,” and its judgment is

affirmed.   See United States v. Clements, 73 F.3d 1330, 1341 (5th

Cir. 1996).

     AFFIRMED.